Citation Nr: 1714764	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  As a result of his service, the Veteran was awarded the Vietnam Cross of Gallantry with Palm medal.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's bilateral hearing loss claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In the May 2014 remand, the Board determined that a VA audiological examination was warranted in order to determine the etiology of the Veteran's bilateral hearing loss.  In providing the etiological opinion, the Board requested that the examiner consider the statements from the Veteran regarding his noise exposure in service, as well as the evidence of his in-service occupation and engagement in combat with the enemy.  See the May 2014 Board remand.  

As such, in July 2015, the Veteran was afforded a new VA audiological examination.  After review of the electronic file and physical examination testing, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  She concluded that it is less likely as not that the Veteran's bilateral hearing loss is a result of noise exposure while in the service.  She explained that service treatment records showed normal hearing at enlistment and separation examination from 500 Hertz to 4000 Hertz, with no significant in-service threshold shifts present in either ear.  The examiner further opined that a significant change in hearing is defined as a change greater than normal measurement error (i.e. greater than 10 decibels) and VA will concede any change of 15 decibels or more at any frequency between 1000 and 4000 Hertz.  See the July 2015 VA examination report.  

While the Board acknowledges the VA examiner's opinion provided, the examiner failed to address the Veteran's statements regarding his in-service noise exposure as directed in the May 2014 Board remand.  Furthermore, the Veteran's DD Form 214 notes that his military occupational specialty (MOS) was a general vehicle repairman, and he received the Vietnam Cross of Gallantry with Palm medal, which is indicative of combat and exposure to acoustic trauma.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that an additional remand is required to comply with the Board's May 2014 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner must review the electronic claims file and should note that review in the report.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss was caused by his active military service. 

In rendering the opinion, the examiner must take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and continuity of hearing loss since service.  The examiner is also reminded that the Veteran's MOS was a general vehicle repairman.  Acoustic noise exposure during service has been conceded based on the Veteran's MOS and his receipt of the Vietnam Cross of Gallantry with Palm medal.  

The examiner is advised that the absence of in-service evidence of hearing loss including on separation examination is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

A complete rationale for all expressed opinions, which include citation to any relevant facts, evidence, or medical principles, must be provided in the opinion.  If the examiner cannot provide any of the requested opinions without resort to speculation, it should be indicated expressly and explained what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




